 1   ROB BONTA
     Attorney General of California
 2   PAMELA J. HOLMES
     MARK R. BECKINGTON
 3   Supervising Deputy Attorneys General
     JAMES W. WALTER, State Bar No 173481
 4   CHAD A. STEGEMAN, State Bar No. 225745
     Deputy Attorneys General
 5    455 Golden Gate Ave., Suite 11000
      San Francisco, CA 94102
 6    Telephone: (415) 510-3624
      Fax: (415) 703-5843
 7    Email: Chad.Stegeman@doj.ca.gov
     Attorneys for Defendants California Governor
 8   Gavin Newsom, California Attorney General Xavier
     Becerra, California Highway Patrol Commissioner
 9   Warren Stanley, and California State Public Health
     Officer Tomás Aragón, all sued in their official
10   capacities
11
                             IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14

15   RON GIVENS, an individual; CHRISTINE              2:20-cv-00852-JAM-CKD
     BISH, an individual,
16
                                         Plaintiffs, STIPULATION AND ORDER TO
17                                                   EXTEND PRETRIAL DEADLINES
                   v.
18
                                                       Judge:           Hon. John A. Mendez
19   GAVIN NEWSOM, in his capacity as                  Courtroom:       6 (14th Floor)
     Governor of California; ROB BONTA, in
20   his capacity as Attorney General of
     California; AMANDA RAY, in her capacity           Action Filed: April 27, 2020
21   as the Commissioner of the California             Trial Date:   February 28, 2022
     Highway Patrol; TOMÁS ARAGÓN, in his
22   capacity as the State Public Health Officer,1

23                                     Defendants.

24

25

26          1
              Amanda Ray, California Highway Patrol Commissioner, succeeded former
     Commissioner Warren Stanley; Tomás Aragón, California State Public Health Officer, succeeded
27   Erica Pan, former Acting California Public Health Officer; Rob Bonta, California Attorney
     General, succeeded former Attorney General Xavier Becerra. Fed. R. Civ. P. 25(d) (an “officer’s
28   successor is automatically substituted as a party”).
                                                      1
                                   Stipulation and Order to Extend Pretrial Deadlines (2:20-cv-00852-JAM-CKD)
 1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS:
 2         Defendants Gavin Newsom, in his capacity as Governor of California, Rob Bonta, in his
 3   capacity as Attorney General of California, Amanda Ray, in her capacity as the Commissioner of
 4   the California Highway Patrol, Tomás Aragón, in his capacity as the State Public Health Officer
 5   (Defendants) and Plaintiffs Ron Givens and Christine Bish (Plaintiffs), by and through their
 6   attorneys, stipulate and agree as follows:
 7         WHEREAS, Defendants intend to move to dismiss this matter for lack of jurisdiction under
 8   Article III of the United States Constitution;
 9         WHEREAS, Plaintiffs intend to move for leave to amend the Complaint;
10         WHEREAS, the parties expect to schedule these motions for hearing on August 24, 2021;
11         WHEREAS, the present discovery schedule requires expert witness disclosures by July 16,
12   2021, supplemental disclosures by August 13, 2021, completion of discovery by September 17,
13   2021, dispositive motions to be filed by October 19, 2021, with hearing by November 16, 2021;
14         WHEREAS, the earliest available hearing date on the anticipated motions post-dates
15   discovery deadlines, the parties anticipate needing additional time to complete discovery should
16   the motion to amend the Complaint be granted;
17         WHEREAS, the Final Pretrial Conference is set for January 14, 2022, and trial is set for
18   February 28, 2022,
19         THEREFORE, Plaintiffs and Defendants, by and through their attorneys, submit the
20   stipulated request that the Court extend all deadlines by 90 days, with trial to be set for the first
21   available date on this Court’s calendar over 90 days after the current trial date.
22   IT IS SO STIPULATED.
23

24

25

26

27

28
                                                        2
                                      Stipulation and Order to Extend Pretrial Deadlines (2:20-cv-00852-JAM-CKD)
 1   Dated: July 7, 2021                         ROB BONTA
                                                 Attorney General of California
 2                                               MARK R. BECKINGTON
                                                 Supervising Deputy Attorney General
 3
                                                 /S/ CHAD A. STEGEMAN
 4                                               CHAD A. STEGEMAN
                                                 Deputy Attorney General
 5                                               Attorneys for Defendants
 6
     Dated: July 7, 2021                         DHILLON LAW GROUP INC.
 7                                               Harmeet K. Dhillon
                                                 Mark P. Meuser
 8
                                                 /S/ MARK P. MEUSER (AS AUTHORIZED ON JULY 7,
 9                                               2021)
                                                 Mark P. Meuser
10                                               Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                           Stipulation and Order to Extend Pretrial Deadlines (2:20-cv-00852-JAM-CKD)
 1                                                  ORDER
 2           The parties, having stipulated to extend the discovery and other case-related deadlines,

 3   and having demonstrated good cause, notably allowing time to conduct discovery after a possible

 4   amendment to Plaintiffs’ Complaint, the Court grants the relief requested and changes the pretrial

 5   deadlines as follows:

 6

 7   Event                                  Previous Date                    New Date

 8   Expert Witness Disclosure              Friday, July 16, 2021            Thursday, Oct. 14, 2021

 9   Supplemental Disclosure                Friday, Aug. 13, 2021            Thursday, Nov. 11, 2021

10   Joint Mid-Litigation Statement         Friday, Sept. 3, 2021            Thursday, Dec. 2, 2021

11   Complete Discovery                     Friday, Sept. 17, 2021           Thursday, Dec. 16, 2021

12   Dispositive Motions Filed              Tuesday, Oct. 19, 2021           Tuesday, Jan. 17, 2022

13   Dispositive Motions Heard              Tuesday, Nov. 16, 2021           Tuesday, Feb. 15, 2022
                                            1:30 p.m.                        1:30 p.m.
14
     Final Pretrial Conference              Friday, Jan. 14, 2022            Friday, Apr. 15, 2022
15                                          11:00 a.m.                       11:00 a.m.
16   Trial                                  Mon., Feb. 28, 2022              Monday, June 6, 2022
                                            9:00 a.m.                        9:00 a.m.
17

18
     IT IS SO ORDERED.
19

20

21   Dated: July 7, 2021                                /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
22
                                                        UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28
                                                        4
                                      Stipulation and Order to Extend Pretrial Deadlines (2:20-cv-00852-JAM-CKD)
